Citation Nr: 0605499	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  97-24 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The veteran had active service from July 1952 to May 1955 and 
January 1991 to February 1991, including two days in Saudia 
Arabia on January 26, 1991 and February 3, 1991.  The veteran 
also served in the Air Force Reserves for a number of years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for, 
amongst other issues, bilateral hearing loss.  The case file 
was subsequently transferred to the Seattle, Washington RO.  
In March 1998, the veteran testified at a personal hearing at 
the RO.  

In February 1999, the Board denied the claim for service 
connection for bilateral hearing loss.  That decision was 
vacated and the case remanded back to the Board in a 
December 8, 2000 Order of the United States Court of Appeals 
for Veterans Claims (CAVC), for readjudication pursuant to 
the Veterans Claims Assistance Act of 2000.  In March 2001, 
the veteran notified VA that he had relocated to New Mexico 
and the claim was transferred to the RO in Albuquerque, New 
Mexico.  In April 2001, the veteran notified the Board that 
he had no additional evidence to submit but desired to have a 
Board hearing.  

The Board remanded the case to the RO in August 2001, to 
schedule the veteran for a Board hearing.  In April 2004, the 
veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge (VLJ).  The case was 
again remanded in March 2005 for further medical development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he had noise exposure while flying on 
the C-141 airplanes during his 20 years in the Air Force 
Reserves, but that his noise exposure was more severe during 
his service from January 1991 to February 1991 because he 
spent longer hours at that time on the aircraft.  He also 
claimed that the chemicals used in insect repellant got into 
his ears during his Gulf War service and furthered his 
hearing loss.  

The record shows that for approximately 20 years between his 
active service ending in May 1955 and his Gulf War service in 
1991, the veteran served in the Air Force Reserves and for a 
significant amount of that time, flew on C-141 aircraft.  In 
June 1992, he received a certificate showing membership to 
the Lockheed C-141 Starlifter 5000 hour club for his flight 
time on the C-141 aircraft.  The record also shows that his 
hearing was tested numerous times during his service in the 
reserves.  These records show hearing loss for VA purposes.  
See 38 C.F.R. § 3.385.  

In March 2005, the Board remanded the instant claim in an 
attempt to obtain additional medical records where the 
veteran reported treatment for hearing loss.  Additionally, 
he was scheduled for further VA audiology examination in an 
effort to obtain an opinion as to whether it was at least as 
likely as not that his current hearing loss was related to 
his active duty for training (ACDUTRA), inactive duty for 
training (INACDUTRA), or his active duty from January 1991 to 
February 1991.  The RO was to provide the examiner with a 
list of all of the veteran's periods of ACDUTRA, INACDUTRA, 
and active duty periods.  A review of the record appears to 
show that a VA audiology consultation of March 2001 and 
follow ups in April 2001 and November 2001 are associated 
with the claims folder.  However, the examiner was not given 
a copy of the veteran's duty periods, and the record also 
reveals that the examiner only gave an opinion as it relates 
to the veteran's active duty service in 1991.  Unfortunately, 
it is necessary to remand the claim again, as no opinion was 
provided for all of the veteran's service to include his 
ACDUTRA and INACDUTRA periods, nor did the veteran's opinion 
address hearing loss during those periods of time.  

Remand instructions of the Board are neither optional or 
discretionary.  Full compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 Vet. App. 268, 270-
71 (1998).  

Accordingly, the case is REMANDED for the following:

1.  Verify all of the veteran's periods 
of ACDUTRA and INACDUTRA during his 
reserve service and associate this 
information with the claims file.  Give 
the veteran an opportunity to submit this 
type of information.

2.  Refer the claims file to an 
audiologist, preferably the same one who 
conducted the May 2005 VA examination.  
The audiologist should give an opinion as 
to whether it is at least a likely as not 
(50-50 chance) that the veteran's current 
hearing loss is related to any verified 
period of ACDUTRA or INACDUTRA during his 
reserve service or whether it is due to 
his January 1991 to February 1991 active 
service.  The audiologist should note 
that the veteran claims that his hearing 
loss is due to flying C-141 airplanes 
during his period of Air Force Reserves 
and during his active service in 
January 1991 and February 1991.  In 
connection with the requested opinion, 
the audiologist should be provided with a 
list of all of the veteran's periods of 
active duty, ACDUTRA, and INACDUTRA.  

It is imperative that the examiner 
reviews the evidence in the veteran's  
claims file, including a complete copy of 
this REMAND.  A complete written 
rationale for all opinions made must be 
provided.  If the requested opinion 
cannot be provided without an examination 
of the veteran, such examination should 
be scheduled.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must notify the veteran 
of all relevant actions taken on his 
claim for benefits, summarize the 
evidence, and discuss all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  
Thereafter, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

